Exhibit 4.19 CREDIT AGREEMENT dated as of November 30, 2006 among AXTEL, S.A.B. DE C.V., as Borrower, AVANTEL, S. DE R.L. DE C.V. and THE OTHER SUBSIDIARIES OF THE BORROWER, as Guarantors, VARIOUS FINANCIAL INSTITUTIONS, as Lenders, CITIBANK, N.A., as the Administrative Agent, and BANCO NACIONAL DE MEXICO, S.A. INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Bookrunner TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 SECTION 1.1 Certain Defined Terms 1 SECTION 1.2 Other Interpretive Provisions 22 SECTION 1.3 Accounting Principles 23 ARTICLE IITHE CREDITS 23 SECTION 2.1 Amounts and Terms of Commitments 23 SECTION 2.2 Notes 24 SECTION 2.3 Procedure for Borrowing 24 SECTION 2.4 Prepayments 25 SECTION 2.5 Repayment 25 SECTION 2.6 Interest 26 SECTION 2.7 Fees 27 SECTION 2.8 Computation of Fees and Interest 27 SECTION 2.9 Payments by Credit Parties 27 SECTION 2.11 Sharing of Payments, Etc. 28 ARTICLE IIITAXES AND ILLEGALITY 29 SECTION 3.1 Taxes 29 SECTION 3.2 Illegality 31 SECTION 3.3 Increased Costs and Reduction of Return 32 SECTION 3.4 Funding Losses 32 SECTION 3.5 Inability to Determine Rates 33 SECTION 3.6 Certificates of the Lenders and Agents 34 SECTION 3.7 Substitution of Lenders 34 SECTION 3.8 Survival 34 ARTICLE IVCONDITIONS PRECEDENT 35 SECTION 4.1 Conditions Precedent to Making Loans 35 SECTION 4.2 Satisfaction of Conditions Precedent 39 ARTICLE VREPRESENTATIONS AND WARRANTIES 39 SECTION 5.1 Representations and Warranties 39 ARTICLE VICOVENANTS 46 Credit Agreement i TABLE OF CONTENTS (continued) Page SECTION 6.1 AFFIRMATIVE COVENANTS 46 SECTION 6.2 Negative Covenants 51 ARTICLE VIIDEFAULT/REMEDIES 61 SECTION 7.1 Default/Remedies 61 SECTION 7.2 Acceleration 64 SECTION 7.3 Rights Not Exclusive 64 ARTICLE VIIITHE AGENTS 64 SECTION 8.1 Appointment and Authorization 64 SECTION 8.2 Delegation of Duties 65 SECTION 8.3 No Liability of Agent-Related Persons 65 SECTION 8.4 Reliance by the Agent-Related Persons 65 SECTION 8.5 Notice of Default 65 SECTION 8.6 Credit Decision 66 SECTION 8.7 Indemnification of Agent-Related Persons 66 SECTION 8.8 The Agent-Related Persons in Their Individual Capacity 67 SECTION 8.9 Successor Agent 67 ARTICLE IXGUARANTY 68 SECTION 9.1 Guaranty 68 SECTION 9.2 Guaranty Unconditional 68 SECTION 9.3 Discharge only upon Payment in Full; Reinstatement in Certain Circumstances 69 SECTION 9.4 Waiver by the Guarantors 69 SECTION 9.5 Subrogation 69 SECTION 9.6 Stay of Acceleration 70 ARTICLE XMISCELLANEOUS 70 SECTION 10.1 Amendments and Waivers 70 SECTION 10.2 Notices 71 SECTION 10.3 No Waiver; Cumulative Remedies 73 SECTION 10.4 Costs and Expense 73 SECTION 10.5 Borrower Indemnification 73 Credit Agreement ii TABLE OF CONTENTS (continued) Page SECTION 10.6 Payments Set Aside 74 SECTION 10.7 Successors and Assigns 74 SECTION 10.8 Assignments, Participations, etc 75 SECTION 10.9 Set-off 77 SECTION 10.10 Notification of Addresses, Lending Offices, Etc. 77 SECTION 10.11 Counterparts 77 SECTION 10.12 Severability 77 SECTION 10.13 Third Party Beneficiaries 77 SECTION 10.14 Governing Law and Jurisdiction 78 SECTION 10.15 Waiver of Jury Trial 79 SECTION 10.16 Judgment 80 SECTION 10.17 Entire Agreement 80 SECTION 10.18 Use of Names and Marks 80 SECTION 10.19 Use of English Language 81 SECTION 10.20 No Partnership, Etc. 81 SECTION 10.21 Confidentiality. 81 Credit Agreement iii SCHEDULES SCHEDULE 2.1 Commitments and Pro Rata Shares SCHEDULE 4.1(l) Existing Liens and Release Documentation SCHEDULE 4.1(m) Acquisition Documents SCHEDULE 5.1(b) Governmental Approvals Required for Financing SCHEDULE 5.1(c) Indebtedness and Contingent Obligations SCHEDULE 5.1(f) Equity Investments SCHEDULE 5.1(i) Governmental Approvals SCHEDULE 5.1(l) Legal Proceedings SCHEDULE 6.1(k) Material Concessions SCHEDULE 6.2(a)(vii) Continuing Existing Liens SCHEDULE 10.2 Lending Offices; Addresses for Notices EXHIBITS EXHIBIT A-1 Form of Note for Dollar Loans EXHIBIT A-2 Form of Note for Peso Loans EXHIBIT B Form of Notice of Borrowing EXHIBIT C Form of Assignment Agreement EXHIBIT D Form of Subsidiary Joinder Agreement EXHIBIT E Forms of Opinions Credit Agreement iv SCHEDULES SCHEDULE 2.1 Commitments and Pro Rata Shares SCHEDULE 4.1(l)Existing Liens and Release Documentation SCHEDULE 4.1(m)Acquisition Documents SCHEDULE 5.1(b)Governmental Approvals Required for Financing SCHEDULE 5.1(c)Indebtedness and Contingent Obligations SCHEDULE 5.1(f)Equity Investments SCHEDULE 5.1(i) Governmental Approvals SCHEDULE 5.1(l)Legal Proceedings SCHEDULE 6.1(k)Material Concessions SCHEDULE 6.2(a)(vii)Continuing Existing Liens SCHEDULE 10.2Lending Offices; Addresses for Notices EXHIBITS EXHIBIT A-1Form of Note for Dollar Loans EXHIBIT A-2Form of Note for Peso Loans EXHIBIT B Form of Notice of Borrowing EXHIBIT C Form of Assignment Agreement EXHIBIT DForm of Subsidiary Joinder Agreement EXHIBIT E Forms of Opinions This CREDIT AGREEMENT is entered into as of November 30, 2006 (this “Agreement”) among: (a)AXTEL, S.A.B. DE C.V., a Mexican sociedad anónima bursátil de capital variable (the “Borrower”), (b)AVANTEL, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad limitada de capital variable (“Avantel”), (c)OTHER SUBSIDIARIES OF THE BORROWER, as Guarantors, (d)VARIOUS FINANCIAL INSTITUTIONS, as lenders (the “Lenders”), (e)CITIBANK, N.A., as the Administrative Agent (in such capacity, the “Administrative Agent”), and (f) BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent (in such capacity, the “Peso Agent”). WHEREAS, the Avantel Companies are party to the Credit Agreement, dated as of June30, 2005 (as heretofore amended, the “Existing Credit Agreement”), with various lenders, ABN AMRO Bank N.V., as administrative agent, U.S. Bank National Association, as collateral agent, and certain other parties, WHEREAS, simultaneously with the funding under this Agreement, the Borrower is acquiring (the “Acquisition”) all of the Capital Stock (defined below) in Avantel and substantially all of the assets and all of the Capital Stock of Avantel Infraestructura, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable (“Avantel Infraestructura”), pursuant to the acquisition agreements described on Schedule 4.1(m), and WHEREAS, the Borrower desires to refinance the obligations under the Existing Credit Agreement and to obtain additional funding for its general corporate purposes by entering into the transactions provided for herein, and the other parties hereto desire to participate in such transactions in the manner described herein. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.1Certain Defined Terms. As used in this Agreement, the following terms shall have the following meanings: “Acquisition” shall have the meaning set forth in the recitals. “Acquisition Documentation” shall have the meaning set forth in Section 4.1(m). “Additional Amounts” shall have the meaning set forth in Section3.1(b)(i). “Administrative Agent” shall have the meaning set forth in the preamble. “Administrative Agent’s Payment Office” shall mean, with respect to payment in Dollars, the address for such payments to the Administrative Agent set forth on Schedule10.2 Credit Agreement 1 or such other address as the Administrative Agent may specify from time to time to the other parties hereto. “Affected Lender” shall have the meaning set forth in Section3.7. “Affiliate” shall mean, as to any Person, any other Person who is directly or indirectly Controlled by, under common Control with or Controls such Person. “Agent” shall mean each of the Administrative Agent and the Peso Agent. “Agent-Related Persons” shall mean the Agents, any successor thereto in such capacity hereunder and the Lead Arranger, together with their respective Affiliates or in their other capacities, and the officers, directors, employees, counsel, agents and attorneys-in-fact of any such Person(s). “Agreement” shall have the meaning set forth in the preamble. “Applicable Base Rate Margin” shall mean 0.875% per annum. “Applicable Law” shall mean any applicable statute, law, regulation, ordinance, rule, judgment, rule of common law, order, decree, approval (including any Governmental Approval), concession, grant, franchise, license, agreement, directive, guideline, policy, requirement or other governmental restriction or any similar form of decision of, or determination by (or any interpretation or administration of any of the foregoing by), any Governmental Authority, whether in effect as of the Closing Date or thereafter (including any Environmental Law). “Applicable Margin” shall mean 1.875% per annum. “Assignee” shall have the meaning set forth in Section10.8(a). “Assignment Agreement” shall have the meaning set forth in Section10.8(a). “Attorney Costs” shall mean all fees and disbursements of any law firm or other external counsel (but of not more than one firm or other external counsel for all Financing Parties per jurisdiction at any time) or notarial fees. “Auditors” shall mean KPMG Cardenas Dosal, S.C. or a replacement thereof appointed by the Borrower and approved by the Required Lenders; it being agreed that no such approval shall be required if such replacement is a member company or Affiliate of any one of the “Big Four” accounting firms. “Authorized Officer” shall mean, with respect to any Person, its Chief Executive Officer (Director General), Chief Financial Officer (Director de Finanzas), Treasurer (Tesorero), Comptroller (Contralor) or any more senior officer. “Avantel” shall have the meaning set forth in the preamble. Credit Agreement 2 “Avantel Companies” shall mean Avantel, Avantel Infraestructura and their Subsidiaries as of the Closing Date. “Avantel Infraestructura” shall mean Avantel Infraestructura, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable. “Avantel/Telmex IRU” shall mean the indefeasible right to usecertain telecommunications capacity pursuant to an agreement between Avantel and Telmex originally entered into on January 2, 2006. “Banco de MéxicoReplacement Rate” shall have the meaning set forth in Section3.5(c). “Banamex” shall mean Banco Nacional de México, S.A., integrante del Grupo Financiero Banamex, a sociedad anónima organized under the laws of México and authorized to provide banking services in México. “Base Rate” shall mean, for any day, the higher of: (a) 0.50% per annum above the latest Federal Funds Rate and (b) the rate of interest in effect for such day as publicly announced from time to time by the Administrative Agent in the city in which the Administrative Agent’s Payment Office is located as its “reference rate.” The “reference rate” is a rate set based upon various factors, including the Administrative Agent’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above or below such announced rate. Any change in the “reference rate” (occasionally referred to as the “prime rate”) announced by the Administrative Agent shall take effect at the opening of business on the day specified in the public announcement of such change. “Base Rate Loan” shall mean a Dollar Loan that bears interest based upon the Base Rate. “Borrower” shall have the meaning set forth in the preamble. “Bridge Credit Agreement” shall mean the Credit Agreement dated as of November 30,2006 among the Borrower, the Guarantors, the lenders party thereto and Credit Suisse, acting through its Cayman Islands Branch, as administrative agent. “Business” shall mean any business in which the Borrower or any of its Subsidiaries was engaged on the Closing Date and any business related, ancillary or complementary to such business. “Business Day” shall mean any day other than a Saturday or Sunday and: (a) other than any other day on which commercial banks in New York City, New York, the city in which the Administrative Agent’s Payment Office is located (only with respect to the determination of the Base Rate) or México City, México are authorized or required by law to close, and (b) if the applicable Business Day relates to the determination of LIBOR, shall mean a day on which dealings are carried on in the London interbank eurodollar market. “Capital Adequacy Regulation” shall mean any guideline, request or directive of any central bank or other Governmental Authority, or any other law, rule or regulation, whether or not having the force of law, in each case regarding capital adequacy of any bank (or similar entity) or of any Person controlling a bank (or similar entity). Credit Agreement 3 “Capitalized Lease Obligations” shall mean, with respect to any Person, all outstanding obligations of such Person in respect of Capital Leases, taken at the capitalized amount thereof accounted for as indebtedness in accordance with GAAP. “Capital Lease” shall mean any lease of any Property (whether real, personal or mixed) by any Person as lessee that, in conformity with GAAP, is required to be accounted for as a capital lease on the balance sheet of such Person. “Capital Stock” shall mean any capital stock (including preferred stock) issued by a corporation or similar ownership interests (including partes sociales and partnership interests) in any Person. “Change of Control” shall mean the occurrence of any of the following events: (a) if any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause (a): (i) such person shall be deemed to have “beneficial ownership” of all shares that such person has the right to acquire, whether such right is exercisable immediately or only after the passage of time, and (ii) such person shall not be deemed to have “beneficial ownership” of any shares solely as a result of a voting or similar agreement entered into in connection with a merger agreement or asset sale agreement), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Borrower; provided, however, that Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the aggregate a lesser percentage of the total voting power of the Voting Stock of the Borrower than such other person and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the Board of Directors of the Borrower (for the purposes of this clause (a), such other person shall be deemed to beneficially own any Voting Stock of a specified person held by a parent entity, if such other person is the beneficial owner, directly or indirectly, of more than 35% of the voting power of the Voting Stock of such parent entity and the Permitted Holders beneficially own, directly or indirectly, in the aggregate a lesser percentage of the voting power of the Voting Stock of such parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of such parent entity), (b) individuals who on the Closing Date constituted the Board of Directors of the Borrower (together with any new directors whose election by such Board of Directors or whose appointment or nomination for election by the shareholders of the Borrower was approved by a vote of a majority of the directors of the Borrower then still in office who were either directors on the Closing Date or whose appointment, election or nomination for election was approved directly or indirectly by the Permitted Holders or by directors Credit Agreement 4 previously so approved) cease for any reason to constitute a majority of the Board of Directors of the Borrower then in office, (c) the adoption of a plan relating to the liquidation or dissolution of the Borrower; provided, however, that this clause (c) will not be applicable to: (i) a Guarantor consolidating with, merging into or transferring all or part of its Properties to the Borrower or (ii) the Borrower merging with an Affiliate of the Borrower solely for the purpose and with the sole effect of reincorporating the Borrower in another jurisdiction, or (d) the merger or consolidation of the Borrower with or into another Person or the merger of another Person with or into the Borrower, or the sale of all or substantially all the Property of the Borrower (determined on a consolidated basis) to another Person other than a transaction in which holders of securities that directly or indirectly represented 100% of the Voting Stock of the Borrower immediately prior to such transaction (or other securities into which such securities are converted as part of such merger or consolidation transaction) own directly or indirectly at least a majority of the voting power of the Voting Stock of the transferee Person or the surviving Person in such merger or consolidation transaction immediately after such transaction. “Closing Date” shall mean December 4, 2006. “Code” shall mean the Internal Revenue Code of 1986 of the United States and the regulations promulgated and rulings issued thereunder. “COFETEL” shall mean the Comisión Federal de Telecomunicaciones, an agency of the SCT. “Commitments” shall mean the Dollar Commitments and the Peso Commitments. “Communications” shall have the meaning set forth in Section10.2(d). “Consolidated Basis” shall mean, initially, the combined Financial Statements of the Borrower and its Subsidiaries (including the Avantel Companies) and for periods in which the Avantel Companies are consolidated with the Borrower, the consolidated Financial Statements of the Borrower and its Subsidiaries, in each case, where applicable, excluding the Unrestricted Subsidiaries but including Immaterial Subsidiaries, even if not Guarantors. “Consolidated EBITDA” shall mean, for any period (on a Consolidated Basis for the Borrower and its Subsidiaries determined in accordance with GAAP): (a) the income from operations for such period plus (b) depreciation of fixed or capital assets and amortization of intangibles and leasehold improvements for such period included in the calculation of income from operations. “Consolidated EBITDA to Interest Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) divided by (b) the Consolidated Interest Expense, in each case determined for the four most Credit Agreement 5 recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Indebtedness” shall mean, as of any date of determination, all Indebtedness (including the Loans) of the Borrower and its Restricted Subsidiaries determined on a Consolidated Basis. “Consolidated Interest Expense” shall mean, for any period, all interest, fees, premia and similar payments payable by the Borrower and its Restricted Subsidiaries with respect to Indebtedness (including the Loans) and/or Contingent Obligations during such period, determined on a Consolidated Basis, in accordance with GAAP, and when determined for a future period, assuming no unscheduled reduction in principal, increase in Indebtedness or Contingent Obligations or change in applicable interest rates. “Consolidated Senior Indebtedness” shall mean Consolidated Indebtedness excluding Permitted Subordinated Indebtedness. “Consolidated Senior Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Senior Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Total Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Contingent Obligation” shall mean (without duplication): (a) the face amount of all letters of credit, performance bonds and similar instruments, including fianzas (excluding any such amounts for which a reimbursement obligation exists and any such instrument to the extent it secures the payment of Indebtedness), (b) a guarantee, an indemnity obligation in respect of a guarantee or performance bond (including a fianza), an endorsement or an aval, (c) all liabilities secured by any Lien on any Property of the applicable Person, whether or not such liabilities have been assumed by such Person, (d) a contingent agreement to purchase or to furnish funds for the payment or maintenance of, or otherwise to be or become contingently liable under or with respect to, any Indebtedness, other obligations, net worth, working capital or earnings of any Person, (e) a guarantee of the payment of dividends or other distributions upon the Capital Stock of any Person, (f) an agreement to purchase, sell or lease (as lessee or lessor) Property or services, primarily in each case for the purpose of enabling a debtor to make payment of its obligations, or (g) an agreement to assure a creditor against loss; in each case including causing a bank or other Person to issue a letter of credit or other similar instrument for the benefit of any Person, but excluding endorsement for collection or deposit in the ordinary course of business. Credit Agreement 6 The amount of any Contingent Obligation of any Person shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such Person is required to perform thereunder) as determined in good faith. “Control” of any Person shall mean possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of Voting Stock, by contract or otherwise. “Covered Taxes” shall have the meaning set forth in Section3.1(a). “Credit Party” shall mean the Borrower or a Guarantor. “Credit Party Affiliate” shall mean an Affiliate of a Credit Party. “Customer Premises Equipment” shall mean equipment owned by the Borrower or a Restricted Subsidiary that is either leased or sold on an installment basis to a customer of the Borrower or such Restricted Subsidiary in connection with the provision of telecommunications services to such customer by the Borrower or a Restricted Subsidiary. “Default” shall have the meaning set forth in Section7.1. “Default Rate” shall mean, at any time of determination: (a) with respect to Dollar Loans, the interest rate(s) then applicable to such Dollar Loans plus 2% per annum, and (b) with respect to Peso Loans: (i) two multiplied by (ii) the Peso Rate, and (c) with respect to other Obligations, the Base Rate plus the Applicable Base Rate Margin plus 2% per annum. “Disqualified Stock” shall mean, with respect to the Borrower, any Capital Stock that by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder) or upon the happening of any event: (a)matures or is mandatorily redeemable (other than redeemable only for Capital Stock of the Borrower that is not itself Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (b)is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock, or (c)is mandatorily redeemable or must be purchased upon the occurrence of certain events or otherwise, in whole or in part, in each case on or prior to the first anniversary of the Maturity Date; provided, however, that any Capital Stock that would not constitute Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or “change of control” occurring prior to the first anniversary of the Maturity Date shall not constitute Disqualified Stock if any such requirement only becomes operative after the repayment in full of the Obligations. Credit Agreement 7 The amount of any Disqualified Stock that does not have a fixed redemption, repayment or repurchase price shall be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or repurchased on any date on which the amount of such Disqualified Stock is to be determined pursuant to this Agreement; provided, however, that if such Disqualified Stock could not be required to be redeemed, repaid or repurchased at the time of such determination, then the redemption, repayment or repurchase price shall be the book value of such Disqualified Stock as reflected in the most recent Financial Statements of such Person. “Dollar Commitment” shall mean, with respect to each Lender providing such a commitment, the Dollar amount set forth opposite its name on Schedule2.1 under the heading “Dollar Commitments.” “Dollar Lender” shall mean a Lender with a Dollar Commitment or Dollar Loan. “Dollar Loans” shall mean the Loans in Dollars provided to the Borrower by the Lenders with Dollar Commitments. “Dollar/Peso Equivalent” shall mean, with respect to any monetary amount in Dollars or Pesos, at any time of determination thereof, the amount of Pesos or Dollars (as applicable) determined by the Administrative Agent by converting either such currency into the other currency at the Exchange Rate. “Dollars” or “$” or “US$” shall mean the lawful currency of the United States of America. “Dollar Tranche” shall mean the portion of the funding provided pursuant to the Commitments denominated in Dollars. “Eligible Assignee” shall mean: (a) a Mexican Financial Institution, (b) an Export Credit Agency or (c) a Foreign Financial Institution resident in a jurisdiction that is party to a treaty with México for the avoidance of double taxation entitled to the benefits of such treaty and to the reduced rate established in such treaty for the type of interest granted therein; provided that no Credit Party or Subsidiary may be an Eligible Assignee. “Environmental Law” shall mean any federal, national, multilateral, state, local or other law, statute, common law duty, rule, regulation, ordinance or code, together with any administrative order, directed duty, request, license, authorization and permit of, and agreement with, any Governmental Authority, in each case relating to environmental, health, safety and/or land use matters. “ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the United States and the regulations promulgated and rulings issued thereunder. “ERISA Affiliate” shall mean each person (as defined in Section3(9) of ERISA) who together with the Borrower or any Subsidiary would be deemed to be a “single employer:” (a) within the meaning of Section414(b), (c), (m) or (o) of the Code or (b) as a result of the Borrower or any Subsidiary being or having been a general partner of such person. Credit Agreement 8 “ERISA Plan” shall mean: (a) any pension plan (as defined in Section3(2) of ERISA), that is maintained or contributed to by (or to which there is an obligation to contribute of) any Credit Party or an ERISA Affiliate and (b) each such plan for the five year period after the latest date on which any Credit Party or an ERISA Affiliate maintained, contributed to or had an obligation to contribute to such plan. “Exchange Rate” shall mean, on any date of determination, the Peso/Dollar exchange rate published by Banco de México in the Federal Official Gazette (Diario Oficial de la Federación) as the rate “para solventar obligaciones denominadas en moneda extranjera pagaderas en la República Mexicana” on such date; provided that if Banco de México ceases to publish such exchange rate or a substitute rate therefor, then the Exchange Rate shall be calculated by using the Peso/Dollar spot exchange rate (if any) published by Banamex as of the close of business on the preceding Mexican Business Day. “Excluded Taxes” shall have the meaning set forth in Section 3.1(a). “Existing Credit Agreement” shall have the meaning set forth in the recitals. “Existing Liens” shall mean the Liens on the Properties securing the Existing Credit Agreement, as described in Schedule 4.1(l). “Export Credit Agency” shall mean an official non-Mexican financial institution for the promotion of exports registered in Book I (Libro I) Section 5 (Sección 5) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of the Rule 3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article 196-II of the Mexican Income Tax Law (or any successor provision). “Expropriation Event” shall mean: (a) any condemnation, nationalization, rescate, temporary seizure, seizure, expropriation or similar act by (or on behalf of) a Governmental Authority of all or a material part of the Network and/or the other Property of the Borrower or any Subsidiary and/or of its Capital Stock, (b) any assumption by (or on behalf of) a Governmental Authority of control of all or a material part of the Property or business operations of the Borrower or any Subsidiary and/or of its Capital Stock, (c) any taking of any action by (or on behalf of) a Governmental Authority for the dissolution or disestablishment of the Borrower or any Subsidiary, (d) any taking of any action by (or on behalf of) a Governmental Authority that would prevent the Borrower and its Subsidiaries from carrying on their business or operations or a substantial part thereof or (e) any other act or series of acts attributable to a Governmental Authority; that in respect of the foregoing clauses (a) through (e) individually or in the aggregate, in the reasonable judgment of the Required Lenders, has resulted in, or could reasonably be expected to result in, a Material Adverse Change. “Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly statistical release designated as H.15(519), or any successor publication, published by the Federal Reserve Bank of New York on the preceding New York Business Day opposite the caption “Federal Funds (Effective)”; or, if for any relevant day such rate is not so published on any such preceding New York Business Day, then the rate for such day shall be the arithmetic mean as determined by the Administrative Agent of the rates for the last transaction in Credit Agreement 9 overnight Federal funds arranged before 9:00a.m. (New York City time) on that day by each of three leading brokers of Federal funds transactions in New York City selected by the Administrative Agent. “Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve System of the United States and any Governmental Authority succeeding to any of its functions. “Federal Telecommunications Law” shall mean the Mexican Federal Telecommunications Law (Ley Federal de Telecomunicaciones), adopted in June 1995. “Financial Statements” shall mean, with respect to any Person, such Person’s quarterly or annual balance sheet and statements of income, stockholders’ equity and cash flows for such fiscal period and for the period from the beginning of the then-current Fiscal Year to the end of such period, together with all notes thereto and with comparable figures for the corresponding period of the previous Fiscal Year. In the Credit Parties’ case, unless otherwise specified, all such Financial Statements shall be prepared on a Consolidated Basis. “Financing Documents” shall mean this Agreement, the Notes and the fee letter described in Section2.7; it being understood that such fee letter is confidential and shall not be distributed to any Person other than the parties thereto and their representatives or as otherwise permitted under such fee letter. “Financing Parties” shall mean the Agents and the Lenders. “Fiscal Year” shall mean a calendar year. “Foreign Financial Institution”shall mean a bank or financial institution which is (or its main office is, if lending through a branch or agency) registered in Book I (Libro I) Section 1 (Sección 1) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of Rule 3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article 195-I of the Mexican Income Tax Law (or any successor provisions). “Foreign Investment Law” shall mean the Mexican Foreign Investment Law (Ley de Inversión Extranjera). “GAAP” shall mean generally accepted accounting principles in Mexico in effect from time to time, applied on a consistent basis both as to classification of items and amounts. “Governmental Approval” shall mean the Material Concessions and any other action, order, authorization, consent, approval, right, franchise, license, lease, ruling, permit, tariff, rate, certification, exemption, filing or registration by or with any Governmental Authority. “Governmental Authority” shall mean any government, governmental department, commission, board, bureau, agency, regulatory authority, instrumentality, judicial or Credit Agreement 10 administrative body, domestic, foreign or multilateral, federal, state, local or otherwise, having jurisdiction over the matter(s) in question. “Guarantors” shall mean the Subsidiaries of the Borrower (other than the Immaterial Subsidiaries and the Unrestricted Subsidiaries). “Hacienda” shall mean the Ministry of Finance and Public Credit (Secretaría de Hacienda y Crédito Público), a ministry of the Mexican government. “Hedging Agreement” shall mean any agreement, whether or not in writing, relating to any transaction that is a rate swap, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap or option, bond, note or bill option, interest rate option, forward foreign exchange transaction, cap, collar or floor transaction, currency swap, cross-currency rate swap, swaption, currency option or any other, similar transaction (including any option to enter into any of the foregoing) or any combination of the foregoing, and, unless the context otherwise clearly requires, any master agreement relating to or governing any or all of the foregoing. “Immaterial Subsidiary” shall mean at any time any Subsidiary of the Borrower that meets the following criteria at such time: (a) such Subsidiary is Telecom Networks, Inc., Instalaciones y Contrataciones S.A. de C.V., Impulsora e Inmobiliaria Regional S.A. de C.V., Servicios Axtel S.A. de C.V., Conectividad Inalámbrica 7GHZ, S. de R.L., Avantel Recursos S.A. de C.V., Avantel Telecomunicaciones S.A. de C.V., Avantel Equipos S.A. de C.V., Avantel Servicios S.A. de C.V. or any other Subsidiary of the Borrower designated in writing by the Borrower to the Administrative Agent as an Immaterial Subsidiary, (b) at all times such Subsidiary’s portion of Consolidated EBITDA is less than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal quarter period most recently ended, (c) such Subsidiary holds less than 5% of the consolidated assets of the Borrower and its Subsidiaries on a Consolidated Basis, (d) the loss of the Properties held by such Subsidiary, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (e) such Subsidiary does not hold a Material Concession, and (f) the designation of such Subsidiary as an Immaterial Subsidiary has not been withdrawn by the Borrower in accordance with Section 6.2(j)(iii).The Immaterial Subsidiaries are Restricted Subsidiaries but not Guarantors. “Indebtedness” shall mean, for any Person (without duplication): (a) indebtedness for borrowed money, (b) obligations evidenced by bonds, debentures, notes, commercial paper, bills of exchange or other instruments (other than rental obligations under operating leases, whether or not evidenced by notes), (c) obligations to pay the deferred purchase price of Property or services (excluding trade accounts not in default and payable in the ordinary course of business within 180 days of the furnishing of the goods or services), (d) reimbursement obligations of such Person that are due and payable in respect of letters of credit, performance bonds or similar instruments, including fianzas, Credit Agreement 11 (e) all liabilities secured by any Lien on any Property of such Person, whether or not such liabilities have been assumed by such Person, (f) Capitalized Lease Obligations (other than the Avantel/Telmex IRU), (g) net obligations in respect of any interest rate protection agreement or any currency swap, cap or collar agreement or similar arrangement entered into by such Person providing for the transfer or mitigation of interest rate, currency or other risks either generally or under specific contingencies (but without regard to any notional principal amount relating thereto), and (h) Contingent Obligations relating to any of the foregoing Indebtedness. “Indemnified Liabilities” shall have the meaning set forth in Section10.5. “Indemnified Person”shall have the meaning set forth in Section10.5. “Information” shall have the meaning set forth in Section 10.21. “Information Memorandum” shall mean the Confidential Arranger Package, dated November 2006, prepared by the Credit Parties in connection with the syndication of the Loans. “Interest Period” shall mean with respect to any Loan: (a) initially, the period from the Closing Date to: (i) with respect to Dollar Loans, the last Business Day of December 2006, and (ii) with respect to Peso Loans, the date approximately 30 days thereafter, and (b) thereafter: (i) with respect to Dollar Loans, the period from the end of the preceding Interest Period to the last Business Day of the month one or three months thereafter, as selected by the Borrower, and (ii) with respect to Peso Loans, each 30 day period thereafter; provided that no Interest Period may end after the Maturity Date or after the first Principal Payment Date after the commencement of such Interest Period. “Investment” in any Person shall mean (without duplication): (a) the acquisition (whether for cash, securities, other Property, services or otherwise) or holding of Capital Stock or Indebtedness of such Person, or any agreement to make any such acquisition or to make any capital contribution to such Person, and (b) the making of any deposit with, or provision of Indebtedness to, such Person. “Judgment Currency” shall have the meaning set forth in Section10.16(a). “Judgment Currency Conversion Date” shall have the meaning set forth in
